Citation Nr: 0920413	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-31 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1979 to 
October 1989, with additional service in the Air Force 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for multiple 
sclerosis and a left ankle disability.  In July 2008, the 
Board remanded the claim for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

Although the Board regrets the additional delay, further 
development is necessary prior to disposition of the claims. 

The Veteran claims that her multiple sclerosis first 
manifested while she was in service.  Specifically, she 
contends that she complained of numbness and tingling in her 
legs, feet, and fingers throughout her service.  She contends 
that the cause of her multiple sclerosis might be due to a 
variety of factors, including stress, or viral, bacterial, 
and environmental triggers that she experienced in service.  
A review of her service medical records reflect that in 
September 1982 and October 1982, she reported that she had 
been suffering from an ongoing viral infection which began 
while she was serving in Germany, and included an ear 
infection, nausea, and cough.  She was prescribed a variety 
of medications for relief.  In March 1983 and May 1983, she 
complained of occasional nocturnal cramps in her legs, as 
well as back pain.  She reported that she treated the leg 
cramps with massage and vitamins, with good results.  In 
December 1986, she was treated for a upper respiratory 
infection, but also complained of chronic allergies, cold-
induced ear pain, and finger pain and numbness that had been 
present for many years, with no recent changes.  In May 1988, 
she sought counseling for job stress, reporting that she felt 
"burned out" and frustrated, with a feeling that she was 
going to explode.  The assessment was occupational and 
situational stress.  In February 1989, she complained of 
numbness in her big toes, bilaterally, as well as twitching 
of the right eye.  She was assessed as having a nervous eye 
twitch and a normal lower extremity examination.  In April 
1989, she complained of thyroid problems, relating to a 
previous thyroid operation, and an intolerance to the cold.  
She was noted to appear sluggish.  Physical examination was 
normal.  That same month, she also sought treatment for 
anxiety and depression due to work-related issues.  She was 
counseled to work towards creating an exercise routine, to 
work on relaxing, and possibly look into volunteer work.  The 
Veteran's post-service medical records demonstrate that she 
was diagnosed with multiple sclerosis in early 2002.  VA 
clinical records dated from April 2003 to March 2009 show 
that her primary complications included lower extremity 
weakness, problems with walking, fatigue, and bowel and 
bladder control.  

With respect to her claim for service connection for a left 
ankle disability, the Veteran contends that ever since she 
sprained her ankle in service, she has experienced occasional 
moments of severe pain in her left ankle.  A review of her 
service medical records reflect that in May 1986, she slipped 
on gravel and injured her left ankle.  Examination showed 
marked swelling on the lateral malleolus, somewhat medially.  
There was full range of motion.  The assessment was ankle 
sprain, rule-out fracture.  X-ray examination revealed marked 
soft tissue swelling which was apparently localized over the 
lateral malleolus.  There was faint radiolucency at the level 
of the lateral malleolus, but a discrete fracture was not 
identified.  A follow-up examination revealed much edema 
laterally and tenderness.  The assessment was a hairline 
fracture, lateral malleolus.  On examination a week later, 
the assessment was instead a severe ligament injury.  At that 
time, range of motion of the ankle was decreased by twenty 
degrees due to pain.  She was fitted with a short leg cast.  
In July 1986, the assessment was a healed ankle sprain with 
residual foot edema.  In November 1986, she was placed on 
physical profile, which stated "status post left ankle 
sprain."  She was instructed to not engage in prolonged 
walking and standing.  She was not to run or do aerobics.  
The temporary restriction was to be lifted in January 1987.  
On a January 1992 periodic examination, it was noted that the 
Veteran had had a possible sprain or fracture of the left 
ankle due to a sports injury, which had been casted for six 
weeks and for which she had fully recovered.  On September 
2008 VA examination, the Veteran was assessed to have minimal 
degenerative joint disease of the left ankle.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).

With respect to the Veteran's multiple sclerosis, the Veteran 
had been scheduled for a VA examination in October 2008, but 
did not appear.  However, because the Veteran's service 
medical records show that she complained of symptoms which 
might be consistent with multiple sclerosis, namely numbness 
and tingling in her extremities, stress, and an ongoing viral 
illness, and because her post-service clinical records 
demonstrate a diagnosis of and treatment for multiple 
sclerosis, it remains unclear to the Board whether the 
Veteran's in-service medical problems are related to her 
current multiple sclerosis, and a remand for an etiological 
opinion is therefore necessary in order to fairly address the 
merits of her claim.  McClendon v. Nicholson, 20 Vet. App. 79 
(2008).

With respect to the Veteran's left ankle disability, the 
Veteran has been afforded a VA examination.  However, at that 
time, the examiner stated that he could not comment on the 
etiology of the Veteran's ankle disability because the 
service records did not mention exactly what was fractured.  
After further review of the Veteran's service medical 
records, however, the Board finds it significant that the 
Veteran was afforded an X-ray examination in May 1986, the 
time of her left ankle injury.  That examination, along with 
the other records as listed above, suggest that the area of 
injury was located at the lateral malleous.  In that regard, 
on her follow-up visits, it was debated whether she had 
sustained a fracture or a ligament injury.  Because the VA 
examiner did not discuss these medical findings and did not 
offer an etiological opinion in this case, it remains unclear 
to the Board whether the Veteran's current ankle disability 
is related to her in-service injury, and a remand for a 
second etiological opinion is necessary in order to fairly 
address the merits of her claim. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to 
a qualified VA physician for the purpose 
of rendering an opinion as to whether it 
is as likely as not (50 percent 
probability or greater) that the 
Veteran's diagnosed multiple sclerosis is 
related to her symptoms in-service, to 
include her complaints of cramps in her 
legs, cold-induced symptoms, finger and 
toe pain and numbness, eye twitch, 
complaints of stress, and any lasting 
viral or bacterial illness.   No 
examination of the Veteran is necessary, 
unless the examiner determines otherwise.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with rendering the requested 
opinion.  The examiner must indicate in 
the examination report that the claims 
file was reviewed.  The examiner should 
provide the rationale for the opinion 
provided.

2.  Forward the Veteran's claims file to 
a qualified VA physician for the purpose 
of rendering an opinion as to whether it 
is as likely as not (50 percent 
probability or greater) that the 
Veteran's currently diagnosed left ankle 
disability is related to her period of 
active service, to include her May 1986 
in-service service ankle injury.  No 
examination of the veteran is necessary, 
unless the examiner determines otherwise.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with rendering the requested 
opinion.  The examiner must indicate in 
the examination report that the claims 
file was reviewed.  The examiner should 
provide the rationale for the opinion 
provided.

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response, Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




